United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
P.J., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
New York, NY, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Thomas R. Harkins, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 13-376
Issued: May 10, 2013

Case Submitted on the Record

DECISION AND ORDER
Before:
COLLEEN DUFFY KIKO, Judge
PATRICIA HOWARD FITZGERALD, Judge
ALEC J. KOROMILAS, Alternate Judge

JURISDICTION
On December 6, 2012 appellant, through his attorney, filed a timely appeal of a June 18,
2012 decision of the Office of Workers’ Compensation Programs (OWCP) denying his
application for reconsideration without merit review of the claim. Since more than 180 days has
elapsed between the last merit decision on March 30, 2011 and the filing of this appeal, the
Board lacks jurisdiction to review the merits of the claim pursuant to Federal Employees’
Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3.
ISSUE
The issue is whether OWCP properly determined that appellant’s application for
reconsideration was insufficient to warrant merit review of the claim under 5 U.S.C. § 8128(a).

1

5 U.S.C. § 8101 et seq.

FACTUAL HISTORY
On September 16, 2010 appellant, then a 54-year-old part-time flexible carrier, filed a
traumatic injury claim (Form CA-1) alleging that he injured his left leg in the performance of
duty on September 9, 2010. He submitted a statement dated September 16, 2010 alleging that on
September 9, 2010 he was assigned a “relay run” and he felt pain and stiffness behind his left
knee. In a November 2, 2010 statement, appellant indicated that performing relays consisted of
handling and moving bags and buckets of mail, weighing 30 to 50 pounds, in and out of trucks.
The medical evidence submitted included a September 23, 2010 report from Dr. Stephen
Zaretsky, an orthopedic surgeon, who provided results on examination and diagnosed possible
internal derangement of the left knee. By decision dated November 29, 2010, OWCP denied the
claim for compensation. It found that the medical evidence was insufficient to establish the
claim.
On December 21, 2010 appellant requested a review of the written record by an OWCP
hearing representative. He submitted an October 14, 2010 report from Dr. Zaretsky, stating that
appellant’s findings were consistent with a tear of the posterior horn of the left meniscus, as well
as degenerative osteoarthritis. In a report dated November 5, 2010, Dr. Zaretsky provided results
on examination and opined that appellant was disabled.
By decision dated March 30, 2011, the hearing representative affirmed the denial of the
claim for compensation. The hearing representative found that the medical evidence did not
establish a left knee condition causally related to the employment incidents.
In a letter dated March 12, 2012, appellant, through his representative, requested
reconsideration. The representative cited Board case law with respect to burden of proof and the
medical evidence necessary to establish a claim for compensation and argued that he had
submitted sufficient evidence to establish the claim. Appellant resubmitted the September 23,
October 14 and November 5, 2010 reports from Dr. Zaretsky.
By decision dated June 18, 2012, OWCP determined that the application for
reconsideration was insufficient to warrant merit review of the claim.
LEGAL PRECEDENT
To require OWCP to reopen a case for merit review under section 8128(a) of FECA,2
OWCP’s regulations provide that a claimant may obtain review of the merits of the claim by
submitting a written application for reconsideration that sets forth arguments and contains
evidence that either: “(1) shows that OWCP erroneously applied or interpreted a specific point
of law; (2) advances a relevant legal argument not previously considered by OWCP; or
(3) constitutes relevant and pertinent evidence not previously considered by OWCP.”3 Section
2

Id. at § 8128(a) (providing that “[t]he Secretary of Labor may review an award for or against payment of
compensation at any time on his own motion or on application”).
3

20 C.F.R. § 10.606(b)(2).

2

10.608(b) states that any application for review that does not meet at least one of the
requirements listed in section 10.606(b)(2) will be denied by OWCP without review of the merits
of the claim.4
ANALYSIS
In the present case, appellant submitted an application for reconsideration dated
March 20, 2012. He did not show that OWCP erroneously applied or interpreted a specific point
of law or advance a relevant legal argument not previously considered by OWCP. The
application for reconsideration noted that a claimant has the burden of proof to submit
rationalized medical evidence. Appellant argued that he believed the medical evidence was
rationalized medical evidence on causal relationship. A claimant’s disagreement with OWCP’s
findings on the probative value of the medical evidence does not in itself constitute a new and
relevant legal argument.5
The claim for compensation was denied on the grounds that the medical evidence was
insufficient on the issue of causal relationship between a diagnosed left knee condition and the
employment incidents on September 9, 2010. Appellant did not submit any new and relevant
evidence on the medical issue. The medical evidence submitted on reconsideration consisted of
the previously submitted reports from Dr. Zaretsky dated September 23, October 14 and
November 5, 2010.
The Board accordingly finds that appellant did not meet any of the requirements of 20
C.F.R. § 606(b)(2). Appellant did not show that OWCP erroneously applied or interpreted a
specific point of law, advance a relevant legal argument not previously considered by OWCP or
submit relevant and pertinent evidence not previously considered by OWCP. The Board finds
that OWCP properly determined the application for reconsideration was insufficient to warrant
merit review of the claim.
On appeal, appellant’s representative argued that appellant had met his burden of proof to
establish an injury in the performance of duty. As noted, the only issue before the Board is
whether appellant met one of the requirements of 20 C.F.R. § 10.606(b)(2) to reopen the case for
review of the merits of the claim for compensation. For the reasons stated, the Board finds that
OWCP properly declined to reopen the case for merit review.
CONCLUSION
The Board finds that OWCP properly determined that appellant’s application for
reconsideration was insufficient to warrant merit review of the claim.

4

Id. at § 10.608(b); see also Norman W. Hanson, 45 ECAB 430 (1994).

5

See S.D., Docket No. 10-993 (issued December 6, 2010); James O. Johnson, Docket No. 01-1090 (issued
April 9, 2002).

3

ORDER
IT IS HEREBY ORDERED THAT the decision of the Office of Workers’
Compensation Programs dated June 18, 2012 is affirmed.
Issued: May 10, 2013
Washington, DC

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Patricia Howard Fitzgerald, Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

4

